

116 HR 7199 IH: Community Policing Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7199IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Budd (for himself, Mr. Bilirakis, and Mr. Curtis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide grants to law enforcement agencies for de-escalation training and community outreach, and for other purposes.1.Short titleThis Act may be cited as the Community Policing Act.2.De-escalation training and community outreach grant program(a)In generalThe Attorney General shall make grants to law enforcement agencies for the purposes of providing de-escalation training and community outreach as described in subsection (c).(b)ApplicationTo receive a grant under this section, a law enforcement agency shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require.(c)Use of fundsGrants awarded under this section may be used—(1)to provide de-escalation training; and(2)to facilitate community outreach initiatives between the law enforcement agency and the community that the agency serves.(d)PriorityIn making grants under this section, priority shall be given to law enforcement agencies with high crime rates.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act, $10,000,000 for each of fiscal years 2021 through 2025, of which—(1)$7,500,000 shall be for de-escalation training; and(2)$2,500,000 shall be for community outreach.